Case: 21-50211      Document: 00515981741         Page: 1    Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 17, 2021
                                  No. 21-50211
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Abel Gerardo Huerta-Velasquez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:20-CR-2202-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Abel Gerardo Huerta-Velasquez appeals the within-guidelines
   sentence of 33 months of imprisonment and three years of supervised release
   imposed following his guilty plea conviction for illegal reentry after removal.
   He argues that 8 U.S.C. § 1326(b)(1) is unconstitutional because it increases


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50211      Document: 00515981741             Page: 2   Date Filed: 08/17/2021




                                     No. 21-50211


   the statutory maximum sentence based on the fact of a prior felony conviction
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. He concedes that the issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), and he seeks to preserve the issue for
   further review. The Government filed an unopposed motion for summary
   affirmance agreeing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Huerta-Velasquez agrees, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                           2